Conrad, J.,
charging the jury.
John Fred Brown, the defendant is charged in this case with obstructing a public road in this county leading from Horsey’s Cross Road to Hill’s Comer. The defendant admits that he did obstruct the road as alleged in the indictment, but he claims that it was not a public road but a private road or way, and that he had the right to put the obstructions on the road. So the sole question for you to decide is was the road a public or private one.
*180If you are satisfied from the testimony that it was a public road then you should find a verdict of guilty. If the testimony on the contrary established the fact that the road was a private one, then you should find a verdict of not guilty.
[1-3] Roads are made for public convenience and when one is established as a public road, any obstruction of it whatever is made a misdemeanor under the laws of this state. Public roads may exist by public authority or by private dedication. In the former case they are laid out by order of the court, in the latter they may be proved by long usage and enjoyment.
[4] The courts of this state have held that twenty years of uninterrupted use of a road by the public is evidence of a dedication of the road by the land owners to the public. The reasonable inference in respect to such a road is, that if the owner of the land through which it runs will permit the public to use it without interruption or objection, for the space of twenty years, this is evidence of its gift or dedication to the public as a road.
[5] But any act of the land owner prohibiting or restricting the public from uninterrupted use, will prevent such an inference of dedication, but the act must be such a one as is intended to restrict or limit the use of the road by the public.
If you find the road was a public road, then your verdict should be guilty. If you are convinced from the testimony that the road was a private one, that the road had not been dedicated to public use, then your verdict should be not guilty.
Verdict, guilty.